Citation Nr: 1720677	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include degenerative disc disease.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel




INTRODUCTION

The Veteran served in the Army with active service from December 1986 to July 1990.  He had a period of Active Duty for Training (ACDUTRA) from October 1994 until February 1995 and additional periods of active service from September 2004 until September 2006.  He had additional periods of ACDUTRA and INACDUTRA with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veteran Affairs (VA) Muskogee Regional Office (RO) in Oklahoma.  This matter was previously before the Board in July 2014 and September 2016.  The claims were remanded in July 2014 for a VA examination and further development.  The claim was remanded in September 2016 so a new hearing could be scheduled before a different Veterans Law Judge.

The Veteran testified at a December 2016 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The right ankle disability claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of degenerative disc disease of the cervical spine.

2.  The Veteran experienced continuous symptoms of numbness and pain from the left side of his face to his shoulder from 2005 to the present.





CONCLUSION OF LAW

The criteria for service connection for a neck disability have been approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1137, 5100, 5102, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102,  3.159, 3.303, 3.304, 3.307, 3.309, 3.317, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify was satisfied through a pre-adjudicatory letter the RO sent to the Veteran in October 2008.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and private treatment records have been associated with the claims file.
 
The Veteran underwent a VA examination in March 2015.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination and addendum are adequate.  The examination was performed by a medical professional and based on a review of the record, history and symptomatology from the Veteran.  The opinion was supported by a complete rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Veteran provided records from a private examination in January 2017. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide the claim for service connection for a neck disability that has not been obtained and that is obtainable; therefore, no further notice or assistance with the claim for service connection for a neck disability is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with respect to the neck disability claim have been satisfied. 

Service Connection Legal Authority

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For certain diseases listed in 38 C.F.R. § 3.309(a), there is a presumption of service connection.  In this case, the Veteran has been diagnosed with minimal degenerative osteoarthritic changes of the cervical spine - a form of arthritis - and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  For a chronic disease such as degenerative disc disease, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including degenerative disc disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9   (2004).  

Service Connection for DDD (cervical spine)

The Veteran contends his cervical spine disability is the result of wearing heavy equipment and patrolling rough terrain while stationed in Iraq.  The Veteran's neck disability has been diagnosed as cervical radiculitis, foraminal stenosis, and laminoforaminotomy over time.  The Veteran maintains that he still experiences the same symptoms of numbness at the present despite surgery.  

The Veteran has current diagnoses of degenerative disc disease of the cervical spine noted in a June 2012 magnetic resonance imaging test and a May 2012 x-ray noted minimal degenerative osteoarthritic changes of the cervical spine with tiny anteriorly projecting osteophytes and facet joint osteoarthropathy.  

Service treatment records reflect that the Veteran reported a history of swollen, stiff or painful joints, back pain, and muscle aches on his February 2005 post deployment examination.  Service treatment records do not reflect a diagnosis of arthritis of the neck during service.  Furthermore, the Veteran has described wearing heavy equipment.  The Veteran is competent to report the gear he carried and furthermore his report is credible as it is consistent with the circumstances of his service and has further been corroborated by J.R. who wrote a statement in November 2008 outlining all of the equipment the Veteran would have carried during service.  

The remaining question is whether there is evidence of a nexus between the current disability and the in-service symptoms.  As noted above, the Veteran has a current diagnosis of osteoarthritis and accordingly the Board considered whether service connection was warranted under 38 C.F.R. § 3.303(b) or 3.309.  As discussed above, however, arthritis of the neck was not diagnosed during service and the chronic disease of arthritis was not identified during service.  Accordingly, the Board considered whether there was continuity of symptoms.

In this regard, the Board notes that the Veteran's complaints of symptoms have been consistent since his return from Iraq.  The Veteran stated he did not seek treatment while in service but he decided to seek medical attention after the symptoms got worse.  A January 2008 private treatment record reflects that the Veteran reported neck pain and indicated he had "pain in his neck since 2005 since he returned from Iraq.  The patient states that he was part of the security force in Iraq and rode around in Humvees and also wore a heavy Kevlar vest."  The assessment was neck pain and x-rays were ordered.  A January 2008 x-ray report revealed there was disc narrowing at the C5-C6 level.  In July 2008 the Veteran went in for evaluation after trying to treat his neck pain unsuccessful with pain medication and heating pads.  He again indicated that he had the pain since his return from Iraq in 2005 but indicated it had been worse since Monday.  The diagnosis was cervical musculoskeletal strain.  In October 2008, he was seen at a VA facility and reported intermittent neck pain lasting several days.  A December 2008 treatment note stated the Veteran went for evaluation for pain in the neck area.  The Veteran reported experiencing a tingling sensation down his left side to his shoulder for two days.  The physician noted the Veteran's neck was tender to palpation upon examination.  The Veteran was assessed as having cervical musculoskeletal strain. 

The Veteran was assessed as having neck pain and cervical radiculitis in December 2008.  There were minimal to mild degenerative changes noted in the rest of the cervical spine.  A May 2012 treatment note indicates the Veteran came in complaining of a sharp, throbbing pain that had been present for over two weeks.  The Veteran was diagnosed with cervicalgia.  A June 2012 treatment note indicated treatment through conservative measures was unsuccessful.  The Veteran was diagnosed with cervicalgia and brachial neuritis.  A treatment note before the Veteran's surgery indicated the Veteran had a positive Spurling test on the left side upon examination.  The Veteran had a cervical laminectomy in July 2012.  The Veteran and his wife maintain that Dr. R, who performed the neck surgery, told them in an office visit that his neck condition was likely a result of his activities while deployed in Iraq.  The Veteran tried to contact Dr. R for a written statement of this after he filed his claim but was unsuccessful.  The Veteran testified that the numbness returned to his left side even after surgery.  A May 2014 treatment note revealed the Veteran complained of aching, burning, sharp pain that radiated down his arm.  The Veteran's wife stated she could see that the area at the back of the Veteran's neck was swollen.  The Veteran experienced pain for about one week before seeking an evaluation.  The medical evidence shows the Veteran's degenerative disc disease started at the C5-C6 level but over time degenerative changes were noted in other areas.  A May 2014 x-ray report showed degenerative changes at the C3-C4, C4-C5, and C5-C6 level.   

The Board finds the VA examination from March 2015 contains little probative value in relation to the Veteran's cervical spine condition.  The examiner noted there was pain with range of motion testing, radiculopathy symptoms, and intervertebral disc syndrome.  The examiner concluded it was less likely than not that the Veteran's current neck disability was a result of service.  The examiner relied on missing treatment records and the lack of a written nexus opinion from the Veteran's surgeon Dr. R. as support for her determination but did not discuss the Veteran's lay report of continuous symptoms.  see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran stated in his hearing testimony in April 2011 and again in December 2016 that he began to feel numbness on the left side of his face down to his left shoulder after returning from Iraq in 2005.  The Veteran was at home on leave but still in active service.  The Veteran stated he believed his body was just adjusting to sleeping in different conditions and did not think it was a major problem.  The Veteran's wife provided a statement in support of his claim in August 2016.  She stated they bought new beds and pillows over a period of a few years to address the problem.  The Veteran's wife stated he experienced the numbness, "when he woke up almost every morning."  She noticed the onset of the Veteran's symptoms within the first week that he returned from Iraq.  The Veteran stated in his hearing testimony that he noticed the numbness immediately after returning from deployment.  The Veteran indicated he did not seek treatment while in Iraq because medical facilities were limited in the desert.  The Veteran reported painful joints, back pain, and muscle aches as problems on his post-deployment health assessment.  In his hearing testimony, from December 2016, he stated he was asked if he wanted to be evaluated by a doctor.  The Veteran declined because he thought it was just making an adjustment to the way he slept.  

The Veteran stated that he did not sustain any injuries to this area before or after deployment to Iraq.  The Veteran's wife and two fellow service members indicated they did not have knowledge of any other injuries to the Veteran's left side before the Iraq deployment.  Mr. J.R. that served with the Veteran in Iraq wrote a buddy statement in November 2008.  Mr. J.R. listed all the equipment the Veteran's wore at all times and indicated the Veteran hand carried the medical equipment as well.  He stated that security personnel were required to carry or stand for the duration of twelve to fifteen hour shifts with all of this equipment.  Mr. J.R. also stated that the terrain they patrolled was rocky and they had to travel for long distances.  A statement from Mr. R. G. stated that the Veteran did not have an injury before his deployment.  Mr. R.G. worked with the Veteran since 2002.  The Veteran's wife in her statement declared the Veteran did not have any injuries to this area before or after his deployment.   She stated the Veteran's condition got worse over time until he lost use of his arm at times.

The Board finds that the Veteran is entitled to service connection for arthritis, a chronic disease listed in 38 C.F.R. § 3.309, based upon continuity of symptomatology.  The Veteran has consistently described neck pain during service and continuing since his return from Iraq in 2005.  He is competent to describe symptoms such as neck pain and the Board further finds his report of such symptoms to be credible.  Significantly, the Board notes that the Veteran described this history of neck pain since his return from Iraq to his private physician when he first sought treatment for the condition in January 2008, months before he filed a claim.  The Board may therefore reasonably assume that the Veteran related an accurate history at this time when his purpose in providing the history was to obtain treatment. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (Federal Rule of Evidence 803(4) expands the hearsay exception on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Furthermore, the Veteran has provided competent and credible lay statements of his wife, coworkers, fellow service members and friends all of whom indicate that the Veteran had no issues with his neck prior to his deployment but had neck pain since his return.  The May 2012 x-ray confirmed osteoarthritic changes.  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted under 38 C.F.R. § 3.303 (b).


ORDER

Entitlement to service connection for neck disability is granted.


REMAND

The Veteran recently submitted additional medical evidence in January 2017 that pertains to the right ankle.  When a substantive appeal (VA Form 9) is filed on or after February 2, 2013, there is an automatic waiver of initial AOJ review of any evidence submitted at the time of the substantive appeal or thereafter unless the Veteran or Veteran's representative requests in writing that the AOJ initially reviews such evidence. 38 U.S.C.A. § 7105 (e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  In the present case, the Veteran's substantive appeal was filed in September 2009 and therefore, the provision of automatic waiver is not applicable in this case.  

Furthermore, the Board finds the claim regarding an ankle disability must be remanded to obtain a medical opinion determining whether there is a nexus between the Veteran's arthritis of the ankle and injury while in the Reserves.  The Veteran injured his right ankle in August 1998 and was diagnosed with a severe ankle sprain.  

Although the Veteran has been diagnosed with arthritis of the ankle, he was on National Guard duty at the time of his injury. Therefore consideration under presumptive service connection for a chronic disease is not permissible.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran asserts that he injured his right ankle while a part of a unit that was activated to assist with drought conditions.  The Veteran twisted his ankle while jumping from a truck and landing on chains.  The Veteran was taken to the hospital immediately after the incident.  The Veteran's hospital record reveals the Veteran was allowed to return to work the next day but was placed on, "light duty only."  An x-ray taken on the same date revealed some soft tissue swelling but no evidence of a fracture.  In his hearing testimony from April 2011, the Veteran stated the doctors told him at that time that the ankle would continue to bother him for the rest of his life.  The Veteran stated that as a former medic he knew the ankle would have healed better if it was broken.  

The Veteran underwent a VA examination in March 2015.  The VA examiner determined that the Veteran did not have a current diagnosis of an ankle sprain because there was no limitation of motion upon examination.  An x-ray conducted at that time failed to show any evidence of degenerative or traumatic arthritis.  However, an x-ray report from September 2007 revealed there were mild degenerative changes of the right ankle.  This x-ray also showed small to moderate sized Achilles and plantar spurs on the posterior right calcaneus.   The Veteran submitted a private orthopedic study in January 2017.  This report included an x-ray report that found arthritis of the right ankle and an anterior osteophyte.  The orthopedic doctor did not provide an opinion on whether there was a nexus between the Veteran's 1998 injury and the arthritis diagnosis.  As a result, the Board must remand the claim to determine whether there is a link between the Veteran's arthritis and the injury he experienced.  The record is insufficient to decide the Veteran's ankle disability claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from an appropriate medical examiner.

The entire claims file, including a copy of this REMAND, must be reviewed by the examiner.  The examiner should consider and discuss the findings of previous examinations, VA and private.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right ankle disability, to include arthritis of the right ankle noted in 2007 and 2017 is related to the 1998 ankle sprain injury.

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


